AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/28/2020, with respect to the art rejection(s) of claim(s) 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swearingen in view of Pall.
Regarding the rejections under 112, Applicant’s amendments are sufficient to have the rejections withdrawn, with the exception of the 112b rejection of claim 6 for failing to adequately describe the heating device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A pressure regulating device at claim 1 ln. 15, corresponding to “an orifice” or “a regulating valve” per the specification at [0012] and [0028].
A separating device at claim 2 lns. 1-2, corresponding to “a reservoir” per the specification at [0010] and [0034].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites “a heating device … configure to heat the mixture”.  The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are different types of heading devices known in the art such as in Mirlesse GB 269148 and Swearingen US 4495035, wherein one uses a hollow tube with a hot fluid passing therethrough (i.e. radiant heating) and the other being an electric 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen US 4722663 in view of Pall US 4050237.
Regarding claim 1, Swearingen teaches an apparatus for sealing an internal environment of a turbomachine, the apparatus comprising: 
a first chamber (44) in fluid communication with a first internal environment (40) of the turbomachine (Fig. 1) and configured so that a working fluid flows from the first internal environment to the first chamber (col. 2 ln. 30-35); 
a second chamber (34) in fluid communication with the first chamber (col. 3 ln. 5-12), the second chamber (34) configured to receive a first portion of the working fluid (working fluid in 44 to 60 60 24 to 28 past 54 back to 44) from the first chamber and with a lubrication circuit (starting at 28, col. 2 ln. 45-49) configured to receive a lubricant from the lubrication circuit (ibid); 
a seal (46) disposed between the first chamber (44) and the second chamber (34), wherein the first portion of the working fluid flows 
a return line (56) in fluid communication with the first chamber (44) and with a second internal environment (inside tube 64) of the turbomachine, the second internal environment defining an internal pressure (at atmosphere) lower than a pressure of the first internal environment (40), wherein the return line (56) is configured to transmit a second portion of the working fluid (working fluid vapor) from the first chamber (44) to the second internal environment (64); and 
a pressure regulating device (58, corresponding a regulating valve) along the return line (56) configured to provide a predetermined pressure drop (the pressure drop depends on the valve’s amount of closure); and
a separating device (60) 
in fluid communication with the second chamber (from 34 to pump 26 to 28 past 54 into 44 and into 60) and 
in fluid communication with the second internal environment (inside 64), 
the separating device (24) to draw a mixture of lubricant and the first portion of the working fluid from the second chamber (col. 3 ln. 5-12) and 
to separate the first portion of the working fluid (working fluid in 44 to 60 60 24 to 28 past 54 back to 44) from the lubricant (col. 3 ln. 13-27 and Fig. 1), 
wherein the separating device comprises 
a first outlet (leading into 64) for the first portion of the working fluid and
a reservoir (container forming 60).
However it does not teach that the reservoir is configured to be pressurized at a predetermined operating pressure higher than the pressure of the second internal environment.

    PNG
    media_image1.png
    862
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    711
    601
    media_image2.png
    Greyscale

As best understood by the Office Applicant’s demister 16 provides a partial restriction in line 9 and 10 thereby producing the pressure difference between the reservoir 11 and the second internal environment LP.
Pall teaches a lubricant separating device comprising:
a demister (41, Fig. 3) in order to clean effluent air from oil mist prior to being vented (col. 7 ln. 48-54).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the second internal environment (tube 64) as taught by Swearingen to include a demister as taught by Pall in order to reduce pollution by cleansing the effluent air of oil mist prior to being vented.  The natural result of this inclusion is a partial restriction in line 64 wherein the reservoir (60) is pressurized to be at a predetermined operating pressure higher than the pressure of the second internal environment (64) downstream of the demister.
Regarding claim 3, Swearingen further teaches that 
the first outlet (leading into 64) of the separating device (60) is connected to the return line (64) downstream of the pressure regulating device (58).  
Regarding claim 5, Swearingen further teaches that 
the predetermined operating pressure of the reservoir (60) is between 1 and 6 bar (see note).
Note: Line 64 leads from reservoir 60 to the atmosphere which is 1 bar.  Thus the lowest pressure that can be in reservoir 60 is 1 bar.  Depending on the amount of restriction Pall’s demister provides, the pressure must be higher than atmospheric or 1 bar.  The question becomes will the pressure rise beyond 6 bar or 87 psi.  Since the pressure at line 28 into chamber 34 is at about 100 psi (col. 2 ln. 17-19) and the pressure in chamber 44 is 25 psi less than in chamber 34, the pressure in chamber 34 is at most about 75 psi (col. 2 ln. 52-55).  And since the only inlet into reservoir 60 is from 
Regarding claim 6, Swearingen further teaches that 
the separating device (60) comprises a heating device (66) associated to the reservoir and configured to heat the mixture of lubricant and the first portion of the working fluid (col. 3 ln. 25).
Regarding claim 7, Swearingen further teaches that 
the pressure regulating device (58) is an orifice (wherein valves inherently have an orifice to permit the passage of a fluid) configured to restrict the flow of the second portion of the working fluid (col. 3 ln. 19-22, working fluid vapor) inside the return line (56).  
Regarding claim 8, Swearingen further teaches that
the pressure regulating device (58) is a regulating valve (col. 3 ln. 12).  
Regarding claim 9, Swearingen further teaches that 
the regulating valve (58) is continuously adjustable between an open configuration in which the flow of the second portion of the working fluid (working fluid vapor) inside the return line is unrestricted and a closed configuration in which the return line is totally obstructed (inherent with valves).  
Regarding claim 11, Swearingen further teaches 
a further seal (42) between the first chamber (44) and the high pressure environment (40).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Wiehe can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN O. PETERS
Examiner
Art Unit 3745

/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747